PER CURIAM.
Richard R. Zynda, Jr., appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. Finding no error in that order, we affirm it.
Defendant-appellant Zynda also appeals an order denying his motion for additional credit for time served. That appeal is *1141moot, as the State has advised that the defendant has been released from custody. The defendant’s appeal of an order denying his motion to compel is dismissed as being from a non-appealable order.
Affirmed in part; dismissed in part.